LETTS, Judge.
The wife here appeals a dissolution of marriage judgment which did not award her any permanent alimony. We reverse.
The parties were married for eighteen (18) years and adopted two children. The son is seventeen and suffers from cerebral palsy, while the daughter is thirteen and has behavioral and emotional problems.
The wife has a part-time job in a thrift shop for $50.00 a week1 and the husband’s income is $17,000 per year. The record reveals the childrens’ problems make it almost impossible for the wife to hold a normal full-time job. Both children are in her care, custody and control.
Notwithstanding the foregoing, the trial court failed to award the wife any permanent alimony. Under the facts outlined above, we consider this to be reversible error. See McAllister v. McAllister, 345 So.2d 352 (Fla. 4th DCA 1977).
Accordingly, the final judgment is hereby reversed and this cause is remanded with directions to the trial court to make a suitable award of permanent alimony.
In all other respects the final judgment is affirmed.
REVERSED AND REMANDED.
CROSS and MOORE, JJ., concur.

. Wife’s job was due to terminate the week of trial.